Exhibit 10.1










Bairnco Corporation
300 Primera Boulevard
Lake Mary, Florida  32746

June [___], 2006

[________]

Dear [______]:

Bairnco Corporation, a Delaware corporation (“Bairnco”), considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interests of Bairnco and its shareholders.
 Bairnco recognizes that, as is the case with many publicly held corporations,
the possibility of a change in control may arise and that such possibility, and
the uncertainty and questions which it may raise among Bairnco’s management, may
result in the departure or distraction of Bairnco’s key employees to the
detriment of Bairnco and its shareholders.  Therefore, Bairnco’s Board of
Directors (the “Board”) has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of its key
employees to their assigned duties without distraction in circumstances arising
from the possibility of a change in control of Bairnco.  In particular, the
Board believes it important, should Bairnco or its shareholders receive a
proposal for transfer of control of Bairnco, that you be able to assess and
advise the Board whether such proposal would be in the best interests of Bairnco
and its shareholders and to take such other action regarding such proposal as
the Board might determine to be appropriate, without being influenced by the
uncertainties of your own situation.

In order to induce you to remain in Bairnco’s employ, this letter sets forth the
severance benefits which will be provided to you in the event your employment is
terminated in connection with a "change in control" of Bairnco.

1.

Agreement to Provide Services; Right to Terminate.  Except as otherwise provided
herein, Bairnco or you may terminate your employment at any time, subject to
Bairnco's paying the benefits specified in accordance with the terms of this
letter.  In the event a tender offer or exchange offer is made, or is
outstanding as of the date hereof, by any person, entity or group for more than
20% of the combined voting power of Bairnco’s outstanding securities ordinarily
having the right to vote at elections of directors ("Voting Securities") you
agree that you will not leave the employ of Bairnco (other than as a result of
death, Disability or Retirement) until such tender offer or exchange offer has
been abandoned or terminated or a Change in Control has occurred.

2.

Term.  The terms of this letter shall be effective from the date hereof and
shall continue in effect until December 31, 2007; provided, however, that
commencing on January 1, 2008 and each January 1 thereafter, the terms of this
letter shall automatically be extended for one additional year unless at least
90 days prior to such January 1st date, Bairnco or you shall have given notice
that this letter shall not be extended; and provided, further, that,
notwithstanding the delivery of any such notice, this letter shall continue in
effect for a period of twenty-four (24) months after a Change in Control, if
such Change in Control shall have occurred during the term of this letter, as it
may be extended by the first proviso set forth above.  The terms of this letter
shall terminate if you or Bairnco terminate your employment prior to a Change in
Control.

3.

Change in Control.  For purposes of this letter, a "Change in Control" means the
first to occur of the following events:

(i)

the acquisition by any person, entity or group, other than Bairnco, its
subsidiaries or any employee benefit plan of Bairnco or its subsidiaries, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Act of 1933 (the “Act”)) of 35% or more of the then outstanding
shares of Voting Securities;

(ii)

when individuals who, as of the beginning of any 24-month period, constitute the
Board at the beginning of such period (the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the beginning of such period whose election,
or nomination for election by Bairnco's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Bairnco, as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Act) shall be considered as
though such person were a member of the Incumbent Board; or

(iii)

the approval by Bairnco’s stockholders of (A) a reorganization, merger or
consolidation, in each case, with respect to which persons who were stockholders
of Bairnco immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company, (B) a liquidation or dissolution of Bairnco or
(C) the sale of all or substantially all of the assets of Bairnco.

1.

Qualifying Termination.  You shall be entitled to the severance benefits set
forth herein if your employment with Bairnco is terminated within twenty-four
(24) months after a Change in Control, unless such termination is (a) because of
your death or Retirement, (b) by Bairnco for Cause or Disability or (c) by you
other than for Good Reason (a “Qualifying Termination”).  For purposes of this
agreement:

(i)

“Disability” means your total disability as determined in accordance with the
terms of Bairnco's long-term disability plan, as in effect from time to time;

(ii)

“Cause” means gross neglect or willful and continuing refusal by you to
substantially perform your duties in at least substantially the same manner as
performed prior to the Change in Control (other than due to Disability) or your
conviction of or plea of nolo contendre to a felony or a misdemeanor involving
moral turpitude;

(iii)

“Good Reason” means a material reduction in your compensation, a material
reduction in your responsibilities or the relocation of your principal place of
employment to another location, in each case without your written consent; and

(iv)

“Retirement” means termination of employment in accordance with the retirement
provisions of the Bairnco Corporation 401(k) Savings Plan or any other
retirement plan qualified under Section 401(a) of the Internal Revenue Code of
1986, as amended, that is maintained by Bairnco or any of its subsidiaries.

1.

Compensation Upon Qualifying Termination.  If you experience a Qualifying
Termination, you shall be entitled to the following benefits:

•

An amount in cash equal to one times the sum of (a) your highest annual rate of
base salary in the last twelve (12) months immediately preceding your
termination and (b) the higher of (i) your average annual bonus for the last two
(2) completed fiscal years or (ii) your target annual bonus for the fiscal year
in which your employment terminates.  Such amount shall be payable in equal
installments over the 12-month period following your Qualifying Termination and
in accordance with Bairnco’s payroll practices.

•

For one year following your Qualifying Termination, you and your eligible
spouse, dependants and beneficiaries will continue to be eligible to participate
in Bairnco’s medical, dental, disability, life and other welfare insurance
plans, subject to your continuing to make any required contribution to such
plans (or Bairnco will provide equivalent benefits for such period); provided
that such continued benefits shall cease upon your becoming eligible for
comparable benefits from a subsequent employer.

•

At the time annual bonuses for the fiscal year in which your Qualifying
Termination occurs are paid, a pro-rata annual bonus equal to the greater of (i)
an amount based upon actual performance under the annual bonus plan for such
fiscal year (determined as of the date of your Qualifying Termination by the
Board or management in their discretion) and (ii) your average annual bonus for
the last two (2) completed fiscal years, to the extent not otherwise paid.

If severance is paid pursuant to this letter, you shall not be entitled to
severance pay under any other severance plan or arrangement of Bairnco.

1.

Successors; Binding Agreement.  If a Successor does not assume the obligations
of this letter by operation of law, Bairnco will require, by written request at
least five business days prior to the time a person becomes a Successor, to have
such person by agreement assent to the fulfillment of Bairnco's obligations
under this letter.  Notwithstanding anything in this letter to the contrary,
failure of such person to furnish such assent prior to the time such person
becomes a Successor shall constitute “Good Reason.”  For purposes of this
letter, "Successor" means any person that succeeds to, or has the practical
ability to control (either immediately or with the passage of time), Bairnco's
business directly, by merger or consolidation, or indirectly, by purchase of the
Voting Securities or otherwise.  This letter shall inure to the benefit of and
be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  For
purposes of this letter, "Bairnco" shall include any corporation or other entity
which is the surviving or continuing entity in respect of any merger,
consolidation or form of business combination in which Bairnco ceases to exist.

2.

Taxes.  All payments to be made to you under this letter will be subject to
required withholding of federal, state and local income and employment taxes.

3.

Miscellaneous.  No provision of this letter may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and Bairnco.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or of compliance with, any condition
or provision of this letter to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this letter.  The validity,
interpretation, construction and performance of this letter shall be governed by
the laws of the State of New York.  Determinations, interpretations, or other
actions made or taken by Bairnco relating to this letter agreement shall be
final, binding, and conclusive for all purposes and upon all persons.

















Exhibit 10.1










Please acknowledge your agreement with the foregoing by countersigning this
letter in the space provided below, whereupon it will be a binding agreement
among us.  This letter may be executed in any number of counterparts, each of
which shall be an original, but such counterparts will together constitute one
instrument.

BAIRNCO CORPORATION


By:  _______________________________  
       Name:  Luke E. Fichthorn
      Title:    Chairman and CEO

Agreed to and Accepted:




__________________________________
[____________]

Date


















